 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GREGORY STIEGLER,                                      Case No. 2:14-cv-01274-APG-DJA

 4                       Petitioner,
          v.                                              ORDER
 5 WARDEN NEVEN, et al.,
                                                          (ECF No. 48)
 6                       Respondents.

 7

 8         I HEREBY GRANT the respondents’ Motion for an Extension of Time (ECF No. 48).

 9 The respondents will have until December 6, 2019 to answer or otherwise respond to the

10 Amended Petition (ECF No. 36). The petitioner will have 60 days after service of any answer to

11 file a reply in support of the amended petition. But if the respondents file a dispositive motion

12 instead of an answer, the response and reply deadlines will be governed instead by LR 7-2(b) of

13 the Local Rules of Practice.

14         Dated: December 2, 2019.
                                                         ________________________________
15                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
